Citation Nr: 1536420	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a total rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and Ms. E. E.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003, including service in hostile fire/imminent danger pay zones in Kuwait and Saudi Arabia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, January 2011, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that in the January 2011 statement of the case (SOC), the RO noted that the Veteran's service treatment records (STRs) from January 1999 to January 2003 were unavailable for review.  However, the available STRs have been associated with the claims folder since the issuance of that SOC.

In May 2014, the Board remanded the claims to the RO for procedural development and to schedule the Veteran for a hearing.  After resolving the procedural issues, 
the Veteran was afforded a Board hearing in April 2015.  The transcript is of record.

At the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence to support his claim.  Additional evidence was submitted and is of record.  Further, in April 2015 correspondence, the Veteran's representative requested an additional 30 days to leave the record open for the submission of additional evidence.  No additional evidence was submitted; however, the Board is requesting new examinations and the Veteran's representative will have time to submit additional evidence. 

The issue of entitlement to service connection for a left hamstring disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 

REMAND

As an initial matter, the RO should obtain, with the assistance of the Veteran, any available updated medical records regarding treatment for his service-connected left and right knee disabilities and any updated records regarding the Veteran's tenosynovitis of the right hand and psychiatric treatment.

The Veteran was afforded a VA examination in December 2013 for his right and left knee disabilities.  On March 2015 Board hearing, the Veteran testified that his left and right knee disabilities had worsened.  The Veteran asserted that he had pain in his left hamstring due to his left knee.  The Veteran testified that in order to repair his anterior cruciate ligament (ACL) of his left knee, the military physician took a graft from his hamstring and that his hamstring still bothers him.  He stated that his hamstring never healed and it caused pain in his entire leg.  

The Veteran's March 2015 private treatment records reflected that the Veteran received a MRI for his hamstring.  The MRI showed that there was volume loss, changes in the muscles, and that there was a Grade 2 strain in the left muscle.  

Given the Veteran's assertions that his right and left knee disabilities have worsened since the December 2013 VA examination, the Board finds that another medical examination and opinion is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In providing this opinion, the examiner should discuss the nature and etiology of any hamstring disability.

Further development is needed for the claims of service connection for a right hand disability and for an acquired psychiatric disability.  

In regards to the Veteran's claimed right hand disability, the Veteran's May 2001 service treatment records (STRs) reflect that he punched a wall with his right hand in service and was treated with a sling and medication.  In January 2005, after service, the Veteran was diagnosed with tenosynovitis of the right hand.  VA treatment records reflect that the Veteran received ongoing treatment for that condition.  On March 2015 Board hearing, the Veteran testified that his hand continued to flare up and it would get better and worse.  Further, in May 2015 correspondence, the Veteran related the circumstances of his in-service injury and diagnosis of a sprained wrist.  He stated that after his wrist was healed, he returned to work, but when he attempted to lift a heavy object at work, his hand gave out.  He stated that he was in a splint and a sling for another month. 

In regards to the Veteran's claimed acquired psychiatric disability, the Veteran's June and August 2000 STRs reflect that the Veteran complained of anxiety; however, no diagnosis was provided at that time.  Further, the Veteran's November 2002 STRs reflect that the Veteran was feeling down, panicky, helpless, and anxious.  On March 2015 Board hearing, the Veteran testified that he was currently treated for anxiety and depression through VA and private physicians.  He also reported that there were several in-service incidents that caused him anxiety and depression.  In an October 2009 VA treatment record, the VA physician diagnosed the Veteran with anxiety and recommended that the Veteran complete an ADHD evaluation.  In a February 2005 VA treatment record, it was noted that the Veteran had been receiving treatment for depression for over a year.  

Given the current diagnoses of a right hand disability and for an acquired psychiatric disorder, and the evidence of the Veteran's right hand problems in service and after, the evidence in the Veteran's STRs, and hearing testimony describing anxiety and depression in service and after, VA examination(s) and opinions are required.  38 C.F.R. § 3.159(c)(4). 

A January 2015 rating decision denied TDIU as the Veteran failed to file a VA Form 21-8940.  Correspondence from the Veteran's representative received in July 2015 expressed disagreement with the denial.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is remanding for issuance of an SOC, rather than taking jurisdiction of the claim because there is no indication that the claim for TDIU is reasonably raised by the current record as part of the claim for increased ratings for the knee disabilities.   Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file, with assistance from the Veteran, any VA treatment and private treatment records from March 2015 to the present. 

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examination(s) to determine the nature, extent and severity of his service-connected left and right knee disability to include any left hamstring disability and any left knee surgical scars.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left knee disability, to include any left hamstring disability and any left knee surgical scars, and the right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed right hand disability and for an acquired psychiatric disability (claimed as general anxiety disorder and major depressive disorder).  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  Based on the examination and review of the record, the examiner should specifically address the following questions:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right hand disability is related to an incident of military service, to include the incidents documented in his STRs?

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disability (claimed as general anxiety disorder and major depressive disorder), is related to an incident of military service, to include the incidents documented in his STRs?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Issue a SOC and notification of the Veteran's appellate rights on the issue of TDIU.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review. 

5.  Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


